DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 10, 11, and 17-19 are pending. Claims 13, 14, and 20 are withdrawn due to an earlier restriction requirement. 
Claims 1-12 and 15-19 are pending for examination below.

Response to Arguments
Applicant’s arguments and amendments with respect to the claim objection and 112(b) rejections of instant claims 1, 10, 11, and 17-19 have been fully considered and are persuasive. The claim objection and 112(b) rejections of claims 1, 10, 11, and 17-19 have been withdrawn. However, the amendment to claim 1 has created a new claim objection and new 112(b) rejections, as explained below.
Applicant's arguments filed 12 November 2021 have been fully considered but they are not persuasive.
Applicant argues on page 9 of the Remarks that Oprins and Fritz do not mention pre-separations taking place separately, and thus claim 1 as amended is not obvious over the references.
In response, while Oprins and Fritz do not explicitly recite that the pre-separations take place separately, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the pre-separations .

Claim Objections
Claim 1 is objected to because of the following informalities:  
With regard to claim 1, the claim recites in the newly added limitation “the first pre-separation steps” and “the second pre-separation steps” but also “the first pre-separation step(s)” and “the second pre-separation step(s)”. For consistency, as claim 1 already previously recited “first pre-separation steps” and “second pre-separation steps”, all recitations of the first and second pre-separation should be “steps”, not “step(s)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-12 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the claim recites “wherein the first pre-separation steps (V1) and the second pre-separation steps (V2) are performed separately and wherein component mixtures fed to the first pre-separation step(s) are not fed to the second pre-separation step(s) at a same location as other component mixtures.” This limitation is unclear for the following reasons. 
First, the support for this newly added limitation is only present on page 17 of the instant specification in lines 29-34, which recites the following: “…the first pre-30 separation step(s) V1 and the second pre-separation step(s) V2 are each performed separately, i.e. component mixtures fed to the first pre-separation step(s) are not fed to the second pre-separation step(s) at least at the same location as other component mixtures and vice versa.” It is well known that the use of the term “i.e.” means that the language after the “i.e.” is intended to be a restatement of the language before the “i.e.” Thus, the statement of “component mixtures fed to the first pre-separation step(s) are not fed to the second pre-separation step(s) at least at the same location as other component mixtures” is intended in the instant specification to mean the same thing as the statement of “the first pre-30separation step(s) V1 and the second pre-separation step(s) V2 are each performed separately”. However, in claim 1, each statement is written with an “and” between them, which would imply that the two statements do not have the same meaning and each must be present for the limitations to be met. Thus, it is unclear if they are intended to be two different conditions for the pre-separation steps, that they are performed separately and that the component mixtures are not fed at the same location, or just one as in the instant specification. Further it is unclear if there is support for the concept of the two limitations being different and both being present, as in the specification there is merely one limitation written two ways, as indicated by the “i.e.”.
Second, the claim recites “component mixtures fed to the first pre-separation step(s) are not fed to the second pre-separation step(s) at least at the same location as other component mixtures”. It is unclear what “component mixtures” would be fed to both the first and second separation steps, as the claim previously recited that component mixture A is subjected to the first step and component mixture B is subjected to the second step. There is no indication in the claims that any component mixture is fed to both steps A and B. Further, it is unclear whether “other component mixtures” refers only to the mixtures already recited in claim 1 (first component mixture and second component mixture), or if this is open to additional streams which are fed to the pre-separation step. Thus, it is unclear whether component mixture A fed to the first pre-separation steps can be fed to the second pre-separation steps at the same location as component mixture B, as long as other component mixtures are fed to the second pre-separation steps at a different location, or if any and all component mixtures must each be fed to the second separation step at different locations. 
	For purposes of examination, the claim will be interpreted as merely reciting that V1 and V2 are performed separately, where the language “component mixtures fed to the first pre-separation step(s) are not fed to the second pre-separation step(s) at least at the same location as other component mixtures” is merely an explanation of the recitation that V1 and V2 are performed separately as this appears to be the intended meaning in the specification. Appropriate clarification and amendment are respectfully requested.
	With regard to claims 2-12 and 15-19, the claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oprins (WO 2015/128045) in view of Fritz et al. (WO 2015/071105).
US 2016/0319206 is used as the English language equivalent of WO 2015/071105 herein, and all citations are directed to the US publication.
With regard to claims 1 and 2, Oprins teaches a process comprising the following steps (Figure 1):
a) passing a stream 15 which is C2- (page 11, lines 32-33) to a steam cracker unit 27 (page 12, lines 1-2).
b) passing a stream 17 which is propane (page 11, line 33) to a propane dehydrogenation unit 18 (page 12, lines 11-13).
c) passing the products from 27 and 18 to a separation unit 22 which comprises several individual separation units (page 12, lines 2-3, 15). Oprins further teaches that the products include hydrogen, methane, and olefins (page 12, lines 16-19). While Oprins does not specifically teach that the products of the steam cracking and propane dehydrogenation include ethane, ethylene, propane, and propylene, one of ordinary skill in the art would reasonably conclude that because Oprins teaches similar feeds of C2 to the cracking and propane to the dehydrogenation (instant specification page 19, lines 1-2, instant claim 1), that the methods of Oprins would produce similar products including ethane, ethylene, propane, and propylene, absent any evidence to the contrary.
	Oprins further teaches that ethylene and propylene are desired products of steam cracking, and that propylene is a desired product of propane dehydrogenation (page 9, lines 25 and 34). 
Oprins does not explicitly teach separating hydrogen and hydrogen/methane in pre-separation steps or separating each of propane, propylene, ethane, and ethylene in separation steps, as claimed. However, one of ordinary skill in the art would look to related prior art to find a known separation system for a similar product of ethane steam cracking and/or propane dehydrogenation which produces the desired products of ethylene and propylene.
Fritz teaches a method for separation of a hydrocarbon mixture which is obtained at least in part by steam cracking (Abstract) comprising the following separations:
a) passing a stream C comprising hydrocarbons to a de-ethanizer 37 (instant claim 2), which separates C2- overhead and C+ in the bottoms (component mixtures C and D) (Fig. 4, paragraph [0083]), where the C2- comprises hydrogen, methane, ethane, and ethylene (paragraph [0083], [0060] Fig. 4). This is equivalent to the pre-separation steps V1 and V2, where hydrogen and methane are separated from the combined steam cracking and propane dehydrogenation products in separation units 22 of Oprins.
b) passing the C2- stream to further separation to separate ethane and ethylene (second separation step S2), and C3+ (Fig. 2).
c) passing the C3+ stream (component mixtures C and D) to further separation to separate the propane and propylene (first separation step S1) (Fig. 1A, paragraphs [0076] and [0080]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the separation steps of Fritz as the multiple separation units of separation unit 22 of Oprins to separate the desired ethylene and propylene products, because Oprins teaches that the desired products of the steam cracking and propane dehydrogenation are propylene and ethylene, as well as that the separation unit comprises multiple separation units, Fritz teaches a known process of separation of a similar steam cracking product in multiple separation units to produce propylene and ethylene, and one of ordinary skill in the art would be motivated to use a known process of separation to produce desired products including ethylene and propylene, without undue experimentation and with a reasonable expectation of success.
	Oprins in view of Fritz does not explicitly teach that the pre-separation of the products of the steam cracking and dehydrogenation, respectively, of Oprins are performed separately. However, in general, the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes, absent any evidence of criticality (see MPEP 2144.04(IV)C). Oprins in view of Fritz teaches separation of hydrogen and methane from the combined steam cracking and propane dehydrogenation products (Oprins page 12, lines 2-3 and 15-19; Fritz paragraphs [0083], [0060] and Fig. 4). Applicant has not provided any evidence that the claimed separate pre-separation steps produce critical or unexpected results, and as such, the combination of the steps in Oprins in view of Fritz renders obvious performing the steps separately, absent any evidence of criticality.
With regard to claims 1 and 4, Oprins teaches a process comprising the following steps (Figure 1):
a) passing a stream 15 which is C2- (page 11, lines 32-33) to a steam cracker unit 27 (page 12, lines 1-2).
b) passing a stream 17 which is propane (page 11, line 33) to a propane dehydrogenation unit 18 (page 12, lines 11-13).
c) passing the products from 27 and 18 to a separation unit 22 which comprises several individual separation units (page 12, lines 2-3, 15). Oprins further teaches that the products include hydrogen, methane, and olefins (page 12, lines 16-19). While Oprins does not specifically teach that the products of the steam cracking and propane dehydrogenation include ethane, ethylene, propane, and propylene, one of ordinary skill in the art would reasonably conclude that because Oprins teaches similar feeds of C2 to the cracking and propane to the dehydrogenation (instant specification page 19, lines 1-2, instant claim 1), that the methods of Oprins would produce similar products including ethane, ethylene, propane, and propylene, absent any evidence to the contrary.
	Oprins further teaches that ethylene and propylene are desired products of steam cracking, and that propylene is a desired product of propane dehydrogenation (page 9, lines 25 and 34). 
Oprins does not explicitly teach separating hydrogen and hydrogen/methane in pre-separation steps or separating each of propane, propylene, ethane, and ethylene in separation steps, as claimed. However, one of ordinary skill in the art would look to related prior art to find a known separation system for a similar product of ethane steam cracking and/or propane dehydrogenation which produces the desired products of ethylene and propylene.
Fritz teaches a method for separation of a hydrocarbon mixture which is obtained at least in part by steam cracking (Abstract) comprising the following separations:
a) passing a stream C comprising hydrocarbons to a demethanizer 31 (instant claim 4), which separates hydrogen and methane overhead and C2+ in the bottoms (component mixtures C and D) (Fig. 2, paragraph [0060]). This is equivalent to the pre-separation steps V1 and V2, where hydrogen and methane are separated from the combined steam cracking and propane dehydrogenation products in separation units 22 of Oprins.
b) passing the C2+ stream (component mixtures C and D) to further separation to separate ethane and ethylene (second separation step S2), and C3+ (Fig. 2).
c) passing the C3+ stream to further separation to separate the propane and propylene (first separation step S1) (Fig. 1A, paragraphs [0076] and [0080]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the separation steps of Fritz as the multiple separation units of separation unit 22 of Oprins to separate the desired ethylene and propylene products, because Oprins teaches that the desired products of the steam cracking and propane dehydrogenation are propylene and ethylene, as well as that the separation unit comprises multiple separation units, Fritz teaches a known process of separation of a similar steam cracking product in multiple separation units to produce propylene and ethylene, and one of ordinary skill in the art would be motivated to use a known process of separation to produce desired products including ethylene and propylene, without undue experimentation and with a reasonable expectation of success.
Oprins in view of Fritz does not explicitly teach that the pre-separation of the products of the steam cracking and dehydrogenation, respectively, of Oprins are performed separately. However, in general, the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes, absent any evidence of criticality (see MPEP 2144.04(IV)C). Oprins in view of Fritz teaches separation of hydrogen and methane from the combined steam cracking and propane dehydrogenation products (Oprins page 12, lines 2-3 and 15-19; Fritz paragraph [0060] and Fig. 2). Applicant has not provided any evidence that the claimed separate pre-separation steps produce critical or unexpected results, and as such, the combination of the steps in Oprins in view of Fritz renders obvious performing the steps separately, absent any evidence of criticality.
With regard to claims 3 and 5, Fritz does not specifically teach where to introduce the mixture into the demethanizer 31 or de-ethanizer 37. However, one of ordinary skill in the art would be able to determine the appropriate location to add the stream into the column for separation as desired, without undue experimentation, as introducing the stream to the column is a well-known part of performing a separation. 
	With regard to claims 6 and 15, Fritz teaches that the bottoms stream from the demethanizer 31 is separated again and then transferred into a de-ethanizer column 35 (Fig. 2).
	With regard to claims 7 and 16, Fritz teaches that the bottoms stream of the de-ethanizer 37 is transferred to a depropanizer 33 (Fig. 1A).
	With regard to claim 8, Fritz teaches that it is the bottoms stream of the de-ethanizer which is transferred to the depropanizer. While Fritz is not specific about the state of the bottoms stream, one of ordinary skill in the art would reasonably conclude that the bottoms stream from a distillation column is at least partially a liquid, absent any evidence to the contrary, and thus the stream passed to the depropanizer is also at least partially a liquid, as claimed. 
	With regard to claims 10 and 17-19, Fritz teaches that the purpose of the demethanizer is to separate a predominant proportion of the methane and hydrogen (paragraph [0038]), where “predominant” correspond to the term “rich” which means a content of at least 95% (paragraph [0018]). Thus, the amount of hydrogen left in the hydrocarbons after separation is 5% or less, which is within the range of 0 to 10 mol% of instant claims 10 and 17-19. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oprins (WO 2015/128045) in view of Fritz et al. (WO 2015/071105) as applied to claim 8 above, and further in view of Stanley et al. (US 6,414,205).
With regard to claim 9, Oprins in view of Fritz teaches the method above. Fritz further teaches passing the depropanizer overhead stream comprising C3 hydrocarbons to a hydrogenation reactor 42 before separation of the propane and propylene (Fig. 1A, paragraph [0063]).
Oprins in view of Fritz does not teach separating components which boil more easily from the hydrogenated fraction.
	Stanley teaches a process for removing acetylenes and dienes from a propylene rich stream (Abstract). Stanley further teaches that the process comprises condensing the C3 after hydrogenation to separate the unreacted hydrogen (component which boils more easily) from the C3 components, and recycling the hydrogen (column 5, lines 38-43). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the step of separation of unreacted hydrogen from the C3 product of Oprins in view of Fritz as taught by Stanley, because Fritz and Stanley each teach separation of acetylenes from C3 by hydrogenation, and Stanley teaches that unreacted hydrogen from the hydrogenation is separated and recycled to the hydrogenation process (column 5, lines 38-43).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oprins (WO 2015/128045) in view of Fritz et al. (WO 2015/071105) as applied to claim 1 above, and further in view of Kuechler et al. (US 5,960,643).
With regard to claim 11, Oprins in view of Fritz teaches the method above. 
Oprins in view of Fritz is silent with regard to the pressure of the demethanizer.
Kuechler teaches a method for separation of an olefin bearing charge (column 7, lines 18-19) from an ethane steam cracking process (column 12, lines 7-8). Kuechler further teaches that the separating includes a demethanizer which is optimally pressurized to between 400 and 620 psia (27.58 to 42.75 bara) (column 7, line 22), which overlaps the range of 3 to 40 bar absolute of instant claim 11. This range is optimal based upon capital and energy requirements for the composition of ethylene from the stream (column 7, lines 23-25). It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to pressurize the demethanizer of Oprins in view of Fritz to the optimum pressure range of Kuechler, because each of Oprins, Fritz, and Kuechler teaches steam cracking ethane to produce an olefin containing stream, Fritz and Kuechler teaches demethanization of the stream to remove methane and hydrogen, and Kuechler teaches that 400 to 620 psi (27.58-42.75 bar) is optimal pressure for the demethanization step (column 7, line 22).
With regard to claim 12, Kuechler teaches that the stream which is removed from the bottoms of the demethanizer is a liquid (at least partial condensation of components boiling heavier than hydrogen).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772